

Exhibit 10.2


































CERTAIN INFORMATION IDENTIFIED BY “[***]” HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED.


COMMERCIAL MANUFACTURING & SUPPLY AGREEMENT
BY AND BETWEEN


EXCELLA GMBH & CO. kG,


AND


MYOVANT SCIENCES GMBH.




DATE: April 04, 2019








--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL


MANUFACTURING & SERVICES AGREEMENT
This Manufacturing & Services Agreement (the “Agreement”) is made effective as
of April 04, 2019 (the “Effective Date”) by and between Excella GmbH & Co. KG, a
company having its registered office at Ntirnberger Str. 12, 90537 Feucht,
Germany and registered with the Amtsgericht Nürnberg under the number HRA 17667
(“Excella” or “Supplier”) and Myovant Sciences GmbH, a company having its
principal place of business at Viaduktstrasse 8, 4051 Basel, Switzerland
(“Myovant”). Myovant and Supplier are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Myovant is a pharmaceutical company engaged in the development and
commercialization of treatments for endocrine-related diseases or disorders;
WHEREAS, Supplier is a pharmaceutical contract development and manufacturing
organization; and
WHEREAS, Myovant desires to procure a supply of Product(s) (defined below) from
Supplier, and Supplier desires to provide such Product(s), all in accordance
with the terms and conditions hereof.
NOW, THEREFORE, and in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
agree as follows:
ARTICLE 1
DEFINITIONS
The following capitalized terms used in this Agreement shall have the meanings
specified below:
1.1“Affiliate” means, with respect to a particular person or entity, a Person
that controls, is controlled by, or is under common control with such person or
entity, other than any Excluded Affiliate (with respect to Myovant). For the
purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by the ownership of fifty percent (50%) or more of the voting stock of
such entity, or by contract or otherwise.
1.2“Applicable Laws” means any, applicable federal, state, local, municipal,
foreign, or other law, statute, legislation, constitution, principle of common
law, code, treaty ordinance, regulation, rule, or order of any kind whatsoever
put into place under the authority of any Governmental Authority, including the
FFDCA, Prescription Drug Marketing Act, the Generic Drug Enforcement Act of 1992
(21 U.S.C. §335a et seq.), U.S. Patent Act (35 U.S.C. §1 et seq.), Federal Civil
False Claims Act (31 U.S.C. §3729 et seq.), and the Anti-Kickback Statute (42
U.S.C. §1320a-7b et seq.), all as amended from time to time, together with any
rules, regulations, and compliance guidance promulgated thereunder. “Applicable
Law” will include the applicable regulations and guidance of the FDA that
constitute Good Manufacturing Practices (and, if and as appropriate under the
circumstances, other comparable regulation and guidance of any applicable
Governmental Authority).
1.3“Batch” means a specific quantity of a Product that (a) is intended to have
uniform character and quality pursuant to the Specifications and (b) is produced
according to a single order during the same Manufacturing cycle.
1.4“Batch Documentation” means, with respect to a Product, the documentation
provided to Myovant or its designee at the time of delivery of such Product, as
agreed upon by the Parties in the Quality Agreement or as required by Applicable
Laws.
1

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
1.5“Business Day” means a day other than Saturday, Sunday, or any other day on
which commercial banks located in the State of New York, U.S., Nurnberg, Germany
or Zurich, Switzerland are authorized or obligated by Applicable Law to close.
1.6“Calendar Year” means the twelve (12) month period ending on December 31;
provided, however, that (a) the first Calendar Year of the Term will begin on
the Effective Date and end on December 31, 2019 and (b) the last Calendar Year
of the Term will end upon the expiration or termination of this Agreement.
1.7“CMC” means chemistry, manufacturing, and controls.
1.8“Commercial Product” means a final, packaged pharmaceutical product
consisting of: (a) the Drug Product; (b) the Drug Product and the Myovant
Companion Product co-packaged together; or (c) Relugolix in a fixed-dose
combination with any other active pharmaceutical ingredient(s).
1.9“Commercialization” means all activities undertaken by or on behalf of a
Party to promote, market, sell, and distribute a Commercial Product, including:
(a) sales force efforts, detailing, advertising, marketing, the creation and
approval of promotional materials, sales or distribution, pricing, customer and
government contracting, and medical affairs, including medical education,
medical information, clinical science liaison activities, and health economics
and outcomes research; (b) product security activities that may include
enhancing supply chain security, implementing brand protection technologies,
intelligence gathering, forensic analysis, customs recordation, and
anti-counterfeiting enforcement action, such as taking Internet countermeasures,
collaborating with law enforcement and seeking criminal restitution; (c)
management of any risk evaluation and mitigation strategies (REMS) programs; (d)
importing, exporting, transporting, customs clearance, warehousing, invoicing,
handling, and delivering Commercial Product to customers; and (e) other similar
activities relating to Commercial Product. When used as a verb, “Commercialize”
means to engage in Commercialization activities.
1.10“Confidential Information” means all non-public or proprietary Information
disclosed by a Party to the other Party under this Agreement, which may include
ideas, inventions, discoveries, concepts, compounds, compositions, formulations,
formulas, practices, procedures, processes, methods, knowledge, know-how, trade
secrets, technology, inventories, machines, techniques, development, designs,
drawings, computer programs, skill, experience, documents, apparatus, results,
clinical and regulatory strategies, regulatory documentation, information and
submissions pertaining to or made in association with Regulatory Materials, data
(including pharmacological, toxicological, and clinical data, raw data,
analytical and quality control data, manufacturing data and descriptions, patent
and legal data, market data, financial data or descriptions), devices, assays,
chemical formulations, specifications, material, product samples and other
samples, physical, chemical and biological materials and compounds, and the
like, without regard as to whether any of the foregoing is marked “confidential”
or “proprietary,” or disclosed in oral, written, graphic, or electronic form.
Confidential Information will include the terms and conditions of this
Agreement.
1.11“Credit Note” means a credit memo issued by one Party to the other Party and
usable by this Party as: (i) an offset against amounts payable to the other
Party or, (ii) if no such amounts are outstanding at the time of termination or
expiration of this Agreement, for a refund from the other Party which the other
Party shall pay no later than forty five (45) days after any such termination or
expiration.
1.12“Detectable Defect” is defined in Section 10.1.
1.13“Drug Product” means a final pharmaceutical product consisting of bulk oral
solid dosage tablets containing Relugolix.
1.14“Drug Substance” means the active pharmaceutical ingredient Relugolix.
1.15“Excluded Affiliate” means (1) for Myovant: (a) any Myovant Parent Affiliate
or (b) any direct or indirect subsidiary of a Myovant Parent Affiliate, other
than any Myovant Parent, that (i) is controlled (as defined in Section 1.1) by
such Myovant Parent Affiliate but is not controlled by Myovant or any Myovant
Parent and (ii) is


2

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
established for the development and commercialization of compounds and products
other than the Drug Product and (2) for Supplier: Fareva S.A.
1.16“Excluded Territory” means, subject to Section 6.3, Japan, China Hong Kong,
Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan, Thailand, and
Vietnam.
1.17“Expiration Date” is defined in Section 10.2.
1.18“Facility” means Supplier’s facility located at [***] or another facility as
otherwise mutually agreed upon by the Parties in writing pursuant to Section
8.3.
1.19“FDA” means the United States Food and Drug Administration, and any
successor agency thereto.
1.20“FFDCA” means the Federal Food, Drug and Cosmetic Act under United States
Code, Title 21, as amended from time to time, together with any rules,
regulations, and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto.
1.21“Firm Order” is defined in Section 7.1.2.
1.22“Firm Order Period” is defined in Section 7.1.2.
1.23“Force Majeure Event” is defined in Section 20.1.
1.24“GnRH” means gonadotropin-releasing hormone.
1.25“Good Manufacturing Practices” or “GMP” means all applicable then-current
standards for Manufacturing, including, as applicable, (a) the principles
detailed in the U.S. Current Good Manufacturing Practices, 21 C.F.R. §§ 210,
211, 600 and 610 and all applicable FDA guidelines and requirements, (b) the
principles detailed in the equivalent Applicable Laws in any relevant country,
each as may be amended and applicable from time to time, and (c) cooperation
with the conduct of any inspection by qualified persons to ensure compliance
with the foregoing standards.
1.26“Governmental Authority” means any multi-national, national, federal, state,
local, provincial, municipal, or other government authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, court, or other tribunal).
1.27“Information” means information, discoveries, compounds, compositions,
formulations, formulas, practices, procedures, processes, methods, knowledge,
know-how, trade secrets, techniques, designs, drawings, correspondence, computer
programs, documents, apparatus, results, strategies, regulatory documentation,
information and submissions pertaining to, or made in association with, filings
with any Government Authority, data, including pharmacological, toxicological,
non-clinical and clinical data, raw data, analytical and quality control data,
manufacturing data and descriptions, market data, financial data or
descriptions, devices, assays, chemical formulations; specifications, material,
product samples and other samples, physical, chemical and biological materials
and compounds, and the like, in written, electronic, oral or other tangible or
intangible form, now known or hereafter developed, whether or not patentable.
1.28“Intellectual Property Rights” means any proprietary rights with respect to
inventions, apparatuses, methods, processes, works of authorship or marks,
including: (i) patents, patent applications, and certificates of invention; (ii)
trade secrets, know-how, and similar rights in confidential or proprietary
information; (iii) copyrights and moral rights; (iv) trademarks, trade names,
logos, trade dress, and similar indicia of origin; and (y) similar proprietary
rights under any laws and in any jurisdiction throughout the world.
1.29“Latent Defect” is defined in Section 10.2.


3

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
1.30“Manufacture” or “Manufacturing” means all activities by or on behalf of a
Party related to the manufacturing of any Product, or any ingredient thereof,
including test method development and stability testing, formulation,
manufacturing scale-up, manufacturing for Development or Commercialization,
labeling, filling, processing, packaging, in-process and finished Product(s)
testing, shipping, storing, or release of any Product or any ingredient thereof,
quality assurance and quality control activities related to manufacturing and
release of any Product, ongoing stability tests, and regulatory activities
related to any of the foregoing. When used as a noun, “Manufacture” or
“Manufacturing” means any and all activities involved in Manufacturing.
1.31“Myovant Background IP” the Intellectual Property Rights owned or controlled
by Myovant or its Affiliate(s) as of the Effective Date or thereafter.
1.32“Myovant Companion Product” means any pharmaceutical product or preparation
containing estradiol and/or norethindrone acetate that is (a) Manufactured,
used, sold, offered for sale, imported or otherwise developed or Commercialized
by or on behalf of Myovant, its Affiliates or any Myovant Licensee and (b) is
co-packaged or co-formulated with Drug Product.
1.33“Myovant Licensee” has the meaning set forth in Section 3.1.
1.34“Myovant Parent” means, with respect to Myovant, any Person of which Myovant
is a wholly owned subsidiary. For clarity, as of the Effective Date, the Myovant
Parent is Myovant Sciences Ltd.
1.35“Myovant Parent Affiliate” means any Person that controls (as defined in
Section 1.1) the Myovant Parent, including, as of the Effective Date, Roivant
Sciences Ltd.
1.36“Myovant Technology” means all Intellectual Property Rights that are owned
or controlled by Myovant or its Affiliates as of the Effective Date and during
the Term solely to the extent the use or practice of such Intellectual Property
Rights is necessary for the Manufacture of Product(s) to be supplied to Myovant
in accordance with the terms and conditions of this Agreement.
1.37“NDA” means a (a) New Drug Application or supplemental New Drug Application
as contemplated by Section 505(b) of the FFDCA, submitted to the FDA pursuant to
21 C.F.R. § 314, including any amendments thereto or (b) any comparable
applications filed in or for countries or jurisdictions outside of the United
States to obtain Regulatory Approval to Commercialize a Commercial Product in
that country or jurisdiction.
1.38“Notified Party” has the meaning set forth in Section 6.2.
1.39“Permits” means any licenses, permits, registrations, certifications or
other approvals from a Governmental Authority.
1.40“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.
1.41“Product(s)” means Drug Substance and/or RSM, as applicable.
1.42“Project Invention” is defined in Section 15.2.
1.43“Purchase Order” is defined in Section 7.1.3
1.44“Qualified Territory” means the countries in the Territory that are listed
on Exhibit A.
1.45“Quality Agreement” means the Quality Assurance Agreement between the
Parties for the supply of Product(s) under this Agreement to be entered into in
accordance with Section 8.4.


4

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
1.46“Quality Release” means certification by Supplier’s quality control
department that each Product that is Manufactured by or on behalf of Supplier
complies with the Quality Agreement and Supplier’s quality release
specifications as confirmed by release testing.
1.47“Recall” means a Party’s removal or correction of Commercial Product
following (a) notice or request of any Regulatory Authority or (b) the good
faith determination by such Party that an event, incident, or circumstance has
occurred that required such a recall of such Commercial Product. A Recall does
not include a market withdrawal or a stock recovery.
1.48“Regulatory Approval” means the approval(s), authorizations or reviews
(including “safe-to-proceed” letters) of the applicable Regulatory
Authority(ies) in a country or jurisdiction that are necessary to conduct
research and clinical development of a pharmaceutical product or to market,
promote, sell or distribute a pharmaceutical product.
1.49“Regulatory Authority” means any applicable Governmental Authority involved
in granting Regulatory Approval or issuing a Recall for a Commercial Product or
Product(s), including the FDA.
1.50“Regulatory Materials” means regulatory applications, filings, submissions,
notifications, registrations, Regulatory Approvals, or other submissions,
including any written correspondence or meeting minutes, made to, made with, or
received from any Regulatory Authority submitted to a Regulatory Authority in
any country for the purpose of obtaining Regulatory Approval from that
Regulatory Authority (including all NDAs, and associated common technical
documents) and any amendments and supplements thereto, and all data and other
information contained in, and Regulatory Authority correspondence relating to,
any of the foregoing. Regulatory Materials include the Product NDAs, and
amendments and supplements thereto.
1.51“Regulatory Qualifications” is defined in Section 17.2.1(a).
1.52“Relugolix” means the GnRH receptor antagonist that, as of the Effective
Date, is being developed by Myovant or its Affiliates.
1.53“Rolling Forecast” is defined in Section 7.1.1.
1.54“RSM” means regulatory starting material needed for the Manufacture of Drug
Substance as specified on Schedule 1.54 as may be updated from time to time at
Myovant’s sole option by written notice to Supplier.
1.55“RSM Option Payment” is defined in Section 7.1.3(a).
1.56“Scope of Work” is defined in Section 13.2.
1.57“Shelf-Life” is defined in Section 7.2.1.
1.58“Specifications” means, with respect to a country or region, the
specifications for the design, composition, Manufacture, packaging, and/or
quality control of the Product(s) applicable to such country or region, as set
forth in Exhibit B attached hereto, which may be amended from time-to-time.
1.59“Subcontractor” is defined in Section 3.3
1.60“Supplier Background IP” means the Intellectual Property Rights owned or
controlled by Supplier as of the Effective Date or thereafter.
1.61“Supplier Technology” means pre-existing products, materials, tools,
methodologies, technologies or Intellectual Property Rights of Supplier embodied
in the Project Inventions; provided that Supplier documents its pre-existing
ownership of any such Supplier Technology embodied in any Project Invention.


5

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
1.62“Technology Transfer Plan” shall have the meaning assigned to it in Section
13.1.
1.63“Term” is defined in Section 19.1.
1.64“Territory” means all countries in the world except for the Excluded
Territory.
1.65“Third Party” means a Person other than Supplier, Myovant or their
respective Affiliates.
1.66“United States” or “U.S.” means the United States of America and its
territories, districts, commonwealths and possessions (including the
Commonwealth of Puerto Rico).
ARTICLE 2
PRODUCT SUPPLY
2.1Purchase and Supply. Subject to the terms and conditions set forth in this
Agreement and the Quality Agreement, Supplier shall supply to Myovant or, at
Myovant’s request, any Myovant Licensee or their designees, and Myovant shall
obtain from Supplier, certain quantities of Product(s) ordered in accordance
with this Agreement. For clarity, Myovant may use, sell or otherwise transfer to
any Third Party the Product(s) supplied hereunder, or any Commercial Product
that incorporates such Product(s), as necessary to meet some or all of the
requirements of Myovant, its Affiliates, Subcontractors and Myovant Licensees in
connection with the Commercialization of Commercial Product as authorized and
contemplated herein. At Myovant’s request, Supplier shall negotiate in good
faith with any Myovant Licensee to supply Product(s) directly to such Myovant
Licensee under substantially the same terms and conditions as this Agreement,
including pricing.
2.2Exclusivity. During the Term and for a period of [***] thereafter, Supplier
shall not, without Myovant’s written consent, develop, Manufacture or supply any
Drug Substance or RSM, or any product containing Relugolix, for or to any Third
Party.
ARTICLE 3
GRANT OF RIGHTS
3.1License Grants to Myovant. Subject to the terms and conditions of this
Agreement, Supplier hereby grants to Myovant a worldwide, perpetual,
irrevocable, non-exclusive, royalty-free, fully paid-up, license (with the right
to sublicense) to: (a) the Supplier Technology and the Supplier Background IP as
necessary for Myovant’s use of the Project Inventions for any and all purposes;
and (b) the Supplier Technology and Supplier Background IP as far as necessary
and for the sole purpose to package, market, distribute, offer to sell, sell and
have sold Product(s), either on its own or as part of a Commercial Product. For
clarity, Myovant will have the right to grant sublicenses, through multiple
tiers, of the rights granted to Myovant under this Section 3.1 to its
Affiliate(s) and/or any Third Parties (each, a “Myovant Licensee”).
3.2License Grants to Supplier. Subject to the terms and conditions of this
Agreement, Myovant hereby grants to Supplier:
(a)a worldwide, perpetual, irrevocable, non-exclusive, fully royalty-free, fully
paid-up license, without the right to grant sublicenses, under the Project
Inventions to manufacture products other than (i) the Product(s), or (ii)
products that compete with the Product(s), in each case if and to the extent
that the Project Inventions are also capable to be used for the manufacturing by
Supplier of products other than the Products; and
(b)a non-exclusive, non-transferrable, non-sublicensable license under the
Myovant Technology solely to the extent necessary to permit Supplier to perform
its obligations under this Agreement during the Term.
3.3Subcontractors. In performing its activities under this Agreement, Supplier
may engage consultants, subcontractors or other vendors to conduct its
obligations thereunder or hereunder (each, a


6

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
“Subcontractor”); provided that (a) Supplier remains responsible for (i) the
management of its Subcontractors, (ii) fulfillment by its Subcontractors of all
obligations set forth under this Agreement as if the Subcontractor were a party
hereto, and (iii) any breach of this Agreement by a Subcontractor, and (b)
Supplier will terminate promptly any Subcontractor, and will give the other
Party notice of such termination, in the case of any material breach of this
Agreement by a Subcontractor. In the event that Supplier wishes to engage a
Subcontractor to perform any obligations subject to oversight by any Regulatory
Authority, then, without limiting the generality of the foregoing, Supplier
shall: (A) provide prior written notice to Myovant, which notice must identify,
at a minimum, the Person whom would be acting as such a Subcontractor and a
description of the work to be conducted by such Person; and (B) not permit any
such Subcontractor to perform any work in connection with this Agreement until
Myovant has provided written consent. Without limitation, such contracts entered
into with Subcontractors will contain provisions, including those relating to
Intellectual Property Rights, confidentiality, and non-use that are no less
restrictive than those set forth in this Agreement.
3.4No Implied License. No license or other right is or will be created or
granted hereunder by implication, estoppel, or otherwise. All licenses and
rights are or will be granted only as expressly provided in this Agreement.
ARTICLE 4
PRICE
4.1Price. In consideration for all Manufacturing activities performed and
materials used by Supplier or its Subcontractors in the Manufacture of
Product(s) under this Agreement, including other raw materials, consumables,
maintenance, direct and indirect labor costs, depreciation and a profit margin
thereon, Myovant shall pay Supplier for quantities of Product(s) delivered to
Myovant, its Affiliates or their designees under this Agreement pursuant to a
Firm Order in accordance with Section 7.1.2, and pursuant to the corresponding
Purchase Order in accordance with Section 7.1.3, in accordance with the
applicable prices set forth in Schedule 4.1. For clarity, Supplier may
Manufacture the Drug Substance using RSM that is Manufactured by Supplier or, at
Myovant’s option as indicated in the applicable Firm Order and corresponding
Purchase Order, using RSM provided by or on behalf of Myovant.
4.2Invoicing. Supplier shall submit an invoice to Myovant for Product(s) no
earlier than release by Supplier of such Product(s) in accordance with the
Quality Agreement and make available for shipment of such Product(s) to Myovant
in accordance with Section 7.2 and Section 9.1; provided, however, that Supplier
may submit a request for Deposit Payment for RSM Option Payments in accordance
with Section 7.1.3(a). In addition, Supplier shall deliver each such invoice to:
[***]. Each invoice shall be accompanied by the following information:
applicable Purchase Order number(s), quantities of Product(s), the corresponding
prices and lot numbers for each of the foregoing in accordance with Section 4.1,
any applicable credit for RSM Option Payments received by Supplier in accordance
with Section 7.1.3(a), freight charges and the total amount to be remitted by
Myovant; in each case, in accordance with this Agreement. Without limiting the
generality of the foregoing, each invoice submitted to Myovant shall be
accompanied by the relevant Batch Documentation for such shipment of Product(s).
Myovant shall pay such invoices in accordance with Article 14.
4.3Currency. All payments hereunder shall be made in Euros.
ARTICLE 5
MANUFACTURING FACILITIES
5.1Facility. The Parties acknowledge and agree that Supplier will Manufacture
the Product(s) under this Agreement only at the Facility.


7

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
ARTICLE 6
REGULATORY ACTIVITIES AND RESPONSIBILITIES
6.1General Obligations of Supplier; Audits. Supplier shall, or shall cause its
Affiliates or Third Parties on its behalf to, (a) perform its obligations under
this Agreement in compliance with all Applicable Laws, including all GMPs, and
in accordance with the Quality Agreement, (b) undertake all regulatory activity
with respect to the Manufacture of the Product(s), including components thereof
in accordance with this Agreement and as otherwise required by Applicable Laws
or Regulatory Authorities. Supplier shall be responsible for maintaining all
Permits and establishment fees required by any Regulatory Authority with respect
to any Supplier Manufacturing facility where any aspect of the Product(s) is
Manufactured, including but not limited to the Facility. Supplier shall support
Myovant in audits of quality and compliance systems of Supplier (not more than
one (1) Myovant audits in any twelve (12) month period) in addition to other
customary matters related to regulatory compliance. Additional “for cause”
audit(s) that are required to address legitimate quality concerns will not be
considered an annual audit and will be at no cost to Myovant.
6.2Communication with Regulatory Authorities. Notwithstanding anything to the
contrary in the Quality Agreement, following receipt by a Party (the “Notified
Party”) or its Affiliate(s) or Subcontractor(s) of any regulatory inquiry or
communication, or the occurrence of any inspection, regarding the Manufacture of
Product(s) and/or Commercial Product in compliance with GMP, the Notified Party
shall promptly (but in no event later than three (3) Business Days after the
Notified Party receives such inquiry or communication or twenty-four (24) hours
such without-notice-inspection commences, as applicable) notify the other Party
in writing thereof. If the Notified Party or its Affiliate(s) or
Subcontractor(s) receive notice of an inspection or an inspection visit by any
Governmental Authority that directly involves Product(s) or Commercial Product
or is likely to materially impact Supplier’s ability to supply Product(s) to
Myovant hereunder, the Notified Party shall give the other Party prompt written
notification thereof (but in no event later than three (3) Business Days after
Notified Party receives such notice) and the Notified Party shall provide the
other Party with copies of applicable documentation with respect thereto, and’
such other Party shall have a reasonable opportunity to review and comment on
the Notified Party’s proposed response; provided, however, that such other
Party’s opportunity to review and comment shall not be extended so as to cause
any response of the Notified Party to be later than is required by such
Governmental Authority. Unless prohibited by Applicable Law, the Notified Party
shall allow a representative of the other Party to be present at and observe any
inspection by any Governmental Authority concerning Product(s) or Commercial
Product. All other communications with Regulatory Authorities, including without
limitations any regulatory audits, shall be governed by the Quality Agreement.
6.3Expansion of Qualified Territory. If, after the Effective Date, Myovant
obtains Regulatory Approval to market, promote or use Commercial Product in any
country or jurisdiction of the Territory other than those within the Qualified
Territory as of the date of such Regulatory Approval, then: (a) Supplier shall,
at Myovant’s request, exert reasonable efforts to obtain Regulatory
Qualifications as promptly as possible in such new country(ies) or
jurisdiction(s), and (b) such new country(ies) or jurisdiction(s) will
automatically be added to the Qualified Territory and the representations,
warranties and covenants described herein will apply with respect thereto;
provided, however, that in the event the business case for seeking such
Regulatory Qualifications of Supplier, as requested by Myovant, does not
reasonably justify the efforts related to this country, then the Parties agree
to meet and to negotiate the cost responsibility before starting the Regulatory
Qualifications process.
ARTICLE 7
FORECASTING AND ORDERING
7.1Forecasts and Purchase Orders.
7.1.1Forecasts. No, later than the period as specified below under “Lead Time”
prior to the intended supply of the first commercial batches, and thereafter no
later than the [***] during the remainder of the Term, Myovant shall submit to
Supplier, at the contact information provided below, Myovant’s [***] forecast
for its desired quantities of the Product(s) to be delivered to Myovant [***]
covering the period specified below under “Forecast Period” (each, a “Rolling
Forecast”). Myovant will submit each Rolling Forecast to the addressee listed


8

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
in Schedule 7.1.1, which Supplier may update or change by providing written
notice to Myovant in accordance with Section 20.2 of this Agreement. The Rolling
Forecast shall set forth the [***].
7.1.2Binding Quantities. With respect to each Rolling Forecast submitted by
Myovant in accordance with Section 7.1.1, the first number of months specified
below under “Firm Order Period” (each as applicable, a “Firm Order Period”)
[***] (“Firm Order”). [***].

ProductLead TimeForecast PeriodFirm Order
Period[***][***][***][***][***][***][***][***]



7.1.3Purchase Orders.
(a)Issuance and Acceptance. With its submission of the first Rolling Forecast,
Myovant shall submit a separate purchase order for Product(s) (each, a “Purchase
Order”) for the Firm Order Period as set forth in the first Rolling Forecast to
Supplier. Each Purchase Order shall specify [***]. Thereafter, with each Rolling
Forecast submitted to Supplier pursuant to Section 7.1.1, Myovant shall submit a
Purchase Order for the month of the Rolling Forecast that has become a Firm
Order for the first time (i.e., the month for which no Purchase Order was
previously submitted). With respect to [***], the Parties will consult and
mutually agree in writing on [***] and each such payment, a “RSM Option
Payment”). [***]. To the extent of any conflict between a Purchase Order and
this Agreement, this Agreement shall control.
(b)Deviations from the Firm Order Period. If the quantity set forth in a
Purchase Order exceeds the quantity set forth in the corresponding month of the
Firm Order Period, Supplier shall use reasonable efforts to satisfy the amount
contained in a Purchase Order; provided, however, that (i) Supplier shall not
reject any Purchase Order that, considered in the aggregate with other Purchase
Orders placed pursuant to a Finn Order Period in a Rolling Forecast, is for an
aggregate quantity of Product(s) totaling up to [***] of the quantities
identified in such Firm Order Period, and (ii) Supplier shall not be in breach
of this Agreement if it does not deliver quantities in excess of [***] of the
quantity set forth in corresponding month of the Firm Order Period. For the
avoidance of doubt, such reasonable efforts shall not require Supplier to
reschedule or otherwise delay either any Manufacturing runs for any other
product or any planned shut-down of a Manufacturing facility, including without
limitation the Facility.
(c)Cancellations. If Myovant cancels any Firm Order for Drug Substance or RSM,
then Myovant shall make the applicable payment as set forth in Schedule 7.1.3.
If Myovant pays [***] of such Firm Order, then Supplier shall deliver the Drug
Substance or RSM pursuant to Section 7.2. If Myovant reimburses Supplier for raw
materials and/or intermediates, then Supplier shall store such raw materials in
suitable conditions, and use such raw materials and/or intermediates to fulfill
the next subsequent Firm Orders of Drug Substance or RSM.
7.2Delivery. Subject to Section 20.1, Supplier shall supply the Product(s)
ordered under a Purchase Order by way of delivery pursuant to Article 9. If
Supplier is unable to meet the specified delivery date, Supplier shall promptly
notify Myovant and provide to Myovant an alternative delivery date which is as
close to the original delivery date as reasonably possible.
7.2.1.Shelf-Life. With respect to the manufacture of Product(s) under this
Agreement, at the time Product is made available for shipment to Myovant, such
Product shall have no less than [***] of its Shelf-Life remaining. For purposes
of this Section 7.2.1, the term “Shelf-Life” means the length of time that
elapses between the date that such Product is released by Supplier and the date
that such Product must be re-tested as determined by Supplier based on current
stability results as of the date such Product is made available for shipment by
Supplier to Myovant. For illustrative purposes, [***]. In the case of such
remaining Shelf-Life at delivery being (or anticipated


9

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
to be) less than the foregoing, then Supplier shall notify Myovant in writing
promptly after Supplier’s receipt of the applicable Purchase Order and may
deliver the Product on a schedule agreed to in writing by Myovant.
7.2.2.Testing by Supplier. Prior to delivery by Supplier pursuant to Section
9.1, Supplier shall undertake release testing to obtain a Quality Release for
each Batch of the Product(s) that is Manufactured pursuant to a Purchase Order
and in accordance with the terms of the Quality Agreement.
7.2.3.Provision of Records. With each Batch of Product(s) delivered by Supplier
pursuant to Section 9.1, Supplier shall provide for each Batch all Batch
Documentation, including a certificate of analysis, Quality Release and
certificate of conformance, in each case in accordance with the terms of the
Quality Agreement.
7.2.4.Delayed Deliveries. Supplier shall notify Myovant immediately if Supplier
believes that it may not be able to deliver the Product(s) by the delivery date
specified in the relevant Purchase Order. Upon such notice, the Parties shall
discuss in good faith ways in which the delay can be avoided (or if it cannot be
avoided, shortened) and Supplier shall consider and implement in good faith any
reasonable suggestion by and discussion/agreement with Myovant to avoid or
mitigate the delay. Notwithstanding the foregoing, unless otherwise agreed to in
writing by both Parties, if Supplier delivers the Product(s) more than [***]
after the delivery date specified in the relevant Purchase Order, and the
failure to deliver is not as a result of a Force Majeure Event and attributable
to Supplier, then Supplier shall discount the price for the affected shipment(s)
of Product(s) by per each [***] period exceeding the aforementioned [***] after
such delivery date, up to [***] of the price for such Product(s) over a period
ending [***] after such originally specified delivery date. At Myovant’s option,
any such discounted amounts under this Section 7.2.4 shall be payable to Myovant
as a set-off against other payments that Myovant may ‘owe Supplier. If Supplier
has not delivered such Product(s) after such [***] period has elapsed, then, in
addition to any other remedies Myovant may have under this Agreement, Myovant
shall be entitled to deduct the applicable RSM Option Payment (or applicable
portion thereof) from any other payments that Myovant may owe Supplier. If
Supplier fails to deliver Product(s) in the quantities and by the delivery dates
specified in the relevant Purchase Order or based on the mutual agreement for
any [***] in a Calendar Year, and the failure to deliver is not as a result of a
Force Majeure Event, Myovant shall, notwithstanding anything in this Agreement
to the contrary, have the right to terminate this Agreement due to a material
breach by Supplier without notice or cure period. Myovant’s exercise of its
rights and remedies set forth in this Section 7.2.4 shall not limit or waive any
of its other rights or remedies set forth herein or which may otherwise be
available in law or equity.
7.3Notice of Potential Inability to Supply. Supplier shall inform Myovant of any
events that may prevent Supplier from fulfilling its supply obligations with
respect to amounts of Product(s) ordered pursuant to any portion of any Firm
Order as soon as reasonably practicable after becoming aware of such events, but
in no event less than forty-eight (48) hours after Supplier obtains knowledge of
any potential delay in Manufacturing or supply of Product(s) hereunder. In the
event Supplier notifies Myovant of a potential inability to supply Product(s),
the Parties shall discuss in good faith how to resolve or avoid (or, if not
capable of resolution or avoidance, shorten) such supply problems. Without
limiting the generality of the foregoing, Supplier will consider and implement
in good-faith any reasonable suggestion of Myovant to resolve or avoid, or
otherwise or shorten, any delay in Manufacturing or supply of Product(s).
7.4Supply Shortage. If Supplier is unable to deliver [***] of the quantities of
Product(s) that have been ordered by Myovant in accordance with Section 7.1.3,
then Supplier shall fulfill any and all outstanding Purchase Orders from Myovant
giving reasonable priority compared to any orders from Third Parties.
ARTICLE 8
MANUFACTURING
8.1Conformance with GMP. Supplier shall supply the Product(s) that conforms to
GMPs, Applicable Laws, the Specifications, the Quality Agreement, the Product(s)
NDAs and Regulatory Approvals, and other terms of this Agreement, including
Section 7.2.1 (Shelf-Life).


10

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
8.2Modifications. Supplier shall not modify the Specifications, Manufacturing,
and testing processes, in each case, employed with regard to the Manufacture of
the Product(s) or any component thereof, other than as agreed in writing.
8.3Manufacturing Location. Supplier shall supply Product(s) for which the final
Manufacturing processes have been performed solely at the Facility, in each case
unless otherwise mutually agreed in writing.
8.4Quality Agreement. Within [***] of execution of this Agreement (or such later
date as the Parties may agree in writing), the Parties will enter into the
Quality Agreement, which will define roles and responsibilities, change control,
release authority, GMP requirements, sampling, testing and retain plans,
specifications, preventative maintenance, dispute resolution and other aspects
related to quality of Product(s). In addition, the Quality Agreement will detail
the Parties’ obligations with respect to regulatory audits and will control over
this Agreement with respect to quality issues to the extent this Agreement,
including without limitation Section 6.1, contradicts the Quality Agreement.
8.5Resources. Supplier agrees to allocate adequate resources to execute its
obligations under this Agreement, including all Scopes of Work. Each Party
agrees to respond promptly in the performance of their respective obligations
beginning upon the execution of this Agreement or upon the execution of the
applicable Scope of Work, as the case may be.
ARTICLE 9
DELIVERY, TITLE AND RISK OF LOSS
9.1Shipment Terms; Title; Risk of Loss. Except as otherwise provided under
Article 13 of this Agreement, all Product(s) will be shipped to Myovant or its
designee [***] to Myovant’s designated site, freight collect, by a common
carrier designated by Myovant in the Purchase Order, at Myovant’s expense. Title
and risk of loss will transfer to Myovant, and delivery shall be deemed to have
occurred, when goods are placed at Myovant’s or its designee’s disposal.
9.2Labeling and Packaging. Supplier shall label and package Product(s) in
accordance with Applicable Laws, and Myovant’s reasonable instructions,
regarding pharmaceutical products shipped in bulk for further processing,
labeling, or repackaging.
ARTICLE 10
NON-CONFORMING PRODUCT(S)/RETURNS
10.1Claims for Detectable Defects. Myovant shall notify Supplier within ten (10)
Business Days after receipt by Myovant or its designated dosage form (with
respect to Drug Substance) manufacturer or drug substance (with respect to RSM)
manufacturer of any shipment of the Product(s) supplied by or on behalf of
Supplier of the existence and nature of any defect in or failure of the
Product(s) to comply with Section 6.1 or Section 8.1 at the time of delivery
that could have been detected by a reasonable physical inspection of the
Product(s) at the time of delivery (“Detectable Defects”). If such notice is not
provided within such thirty (30) days period, then such Product(s) will be
deemed not to have any Detectable Defects, Myovant will be deemed to have
accepted the Product(s), and Supplier will have no further responsibility for
such Detectable Defects. A non-conformity relating to stability of the
Product(s) shall not be considered a Detectable Defect.
10.2Claims for Latent Defects. Myovant shall notify Supplier within ten (10)
Business Days upon discovery of any defect in or failure of the Product(s) to
comply with Section 6.1 or Section 8.1 that is not a Detectable Defect (such
defect or failure, a “Latent Defect”). Claims that are submitted by Myovant
shall state the nature of the alleged defect, including how such alleged defect
was discovered, in detail reasonably sufficient to enable Supplier to identify
the nature of the alleged defect or to dispute the same, and to determine that
the defect existed at the time of delivery. However, Myovant may only claim for
Latent Defects for Product sold before the applicable expiration date listed on
the container/labels of a Product and approved by the relevant Regulatory
Authority, including any extensions or updates from time to time after the
transfer of title and loss from Supplier to


11

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
Myovant according to Article 9.1 (the “Expiration Date”). For clarity, if
Myovant discovers that a Product that was sold before its expiration date had a
Latent Defect at the time of such sale, then Myovant may make a claim for such
Latent Defect at any time, including after such expiration date.
10.3Provision of Samples. Myovant shall, when notifying Supplier of an alleged
defect, provide samples of any allegedly defective Product(s) and copies of
written reports or investigations performed by or on behalf of Myovant on such
allegedly defective Product(s).
10.4Referral to Independent Laboratory. In the event of a dispute between the
Parties as to any defect in a Product(s), including whether a defect was a
Detectable Defect, a Latent Defect or whether such defect existed at the time of
delivery, that cannot be resolved within thirty (30) days of a claim being made
to Supplier pursuant to Section 10.1 or Section 10.2, the matter shall promptly
(but in no case later than ten (10) Business Days after the expiration of such
thirty (30) day period) be submitted to an independent laboratory to be mutually
agreed between the Parties. The independent laboratory will examine the
Product(s) at issue and determine the existence and, if relevant, the timing of
any defect in the Product(s). The decision of the independent laboratory shall
be binding on the Parties, except in the case of fraud. Myovant shall bear the
costs of the independent laboratory if the independent laboratory finds that the
Product(s) was not defective or that such defect did not exist at the time of
delivery. Supplier shall bear the costs of the independent laboratory if the
independent laboratory finds that the Product(s) was defective at the time of
delivery.
10.5Credit Note; Replacement Product(s); Defective Product(s). Following a claim
from Myovant pursuant to Section 10.1 or Section 10.2, and without limiting any
of Myovant’s remedies with respect to any breach by Supplier of this Agreement,
or the remedies set forth in Sections 7.2.4 or 7.4, Supplier’s sole obligation
with respect to replacing defective Product(s) in the event that Supplier
accepts Myovant’s claim as valid or the independent laboratory decides in favor
of Myovant’s claim, shall be to either, at Myovant’s election: (a) provide
Myovant with a Credit Note equal to (i) the price paid by Myovant for the
defective Product(s) and (ii) the costs paid by Myovant, if any, to any
independent laboratory used in connection in accordance with Section 10.4 with
respect to such determination; or (b) replace the defective Product(s) as soon
as commercially practicable. Any Product that is agreed or determined to be
defective shall be, as directed by Supplier, either destroyed by Myovant or
returned to Supplier, in both cases at Supplier’s expense. Except for Supplier’s
obligations under Article 12 and Article 18, Supplier shall have no liability
for defective Product(s) other than as provided in this Article 10.
ARTICLE 11
STORAGE, HANDLING AND TRANSPORT
11.1Supplier’s Responsibilities. The Product(s) shall be Manufactured by or on
behalf of Supplier and stored, handled, packaged, and transported in accordance
with the requirements of this Agreement, the Quality Agreement and all
Applicable Laws. Supplier shall maintain appropriate quality assurance and
quality control standards and record-keeping practices, including systems,
resources and procedures in order to satisfy these obligations.
11.2Notice of Inspections by Regulatory Authorities. The Parties’ obligations
with respect to any inspections or audits by any Regulatory Authority related to
the Product(s) shall be governed by Section 6.2 and the Quality Agreement.
ARTICLE 12
RECALL
Each Party will promptly notify the other Party upon its determination that any
event, incident, or circumstance has occurred, including but not limited to any
field alert made pursuant to 21 C.F.R. part 314.81(b)(1), that may result in the
need for a Recall or market withdrawal of a Product(s) and/or Commercial Product
(but in no event later than twenty-four (24) hours and in all cases prior to the
execution of such Recall or market withdrawal). For all such Recalls, the
Parties will reasonably consult with each other with respect to the actions to
be taken to address such Recall. Subject to this Article 12, for all Recalls,
market withdrawals, and stock recoveries that are


12

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
taken with respect to any Commercial Product and/or any Product(s) that is in
Myovant’s possession or control, Myovant will be responsible for execution, and
Supplier will take such actions as reasonably requested by Myovant in connection
therewith and otherwise reasonably cooperate in all such efforts. All expenses
incurred in connection with any Recall (including expenses for notification,
destruction, and return of the affected Product(s) and/or Commercial Product and
any refund to customers of amounts paid for such Product(s) and/or Commercial
Product) will be the sole responsibility of Supplier (except to the extent such
Recall is caused by the Myovant Companion Product or in any other way not
attributable to Supplier).
ARTICLE 13
TECHNOLOGY TRANSFER; SUPPORT SERVICES
13.1Technology Transfer. At Myovant’s request, and at its cost in accordance
with a mutually agreed Scope of Work in accordance with Section 13.2, Supplier
shall transfer to Myovant or its designee all know-how and technology necessary
or useful for the Manufacture of Drug Substance and RSM. Myovant shall initiate
and oversee such technology transfer, and shall in good faith assess the
progress of such transfer until it is completed to contents agreed by the
Parties. Upon such request by Myovant for a technology transfer, the Parties
will work in good faith to establish a mutually agreed, detailed technology
transfer plan, including tasks, deliverables, timelines and budgets (the
“Technology Transfer Plan”). Upon adoption of the Technology Transfer Plan, each
Party will perform such tasks as are assigned to it as described therein. For
clarity, if Supplier elects to transfer the manufacture of any Product(s) to
another facility within the [***] of affiliated companies, including [***], then
Supplier will bear the cost of such transfer.
13.2Support Services. Beginning on the Effective Date and continuing during the
Term, upon reasonable request of Myovant, Supplier shall provide Myovant or its
designee with reasonable technical, regulatory, CMC and other related services
in support of the Manufacturing of Product(s) (collectively, the “Support
Services”). Any Support Services provided by Supplier will be documented in work
orders, executed by both Parties and substantially in the form attached as
Exhibit C (each a “Scope of Work”). Each Scope of Work shall include milestone
payments as mutually agreed. In addition, the Parties may mutually agree to
adjust activities and/or costs under any Scope of Work, with discussions
regarding such adjustments to be conducted in good faith by each Party. Supplier
will perform Support Services from Supplier’s or its Affiliates’ facilities
unless otherwise expressly set forth in a Scope of Work.
13.3Reimbursement for Support Services. Myovant shall compensate Supplier in
accordance with the milestone achievements and corresponding payment terms for
Supplier’s achievement thereof as set forth in any applicable Scope of Work.
Supplier shall invoice Myovant within thirty (30) days after the end of each
month during the Term for all milestone payments accrued by Supplier through its
provision of the Support Services in each then-current Scope of Work, which
shall include a brief description of work performed, and Myovant shall pay such
invoice in accordance with Article 14.
ARTICLE 14
PAYMENT TERMS
14.1Payment Terms. Myovant shall pay any amount invoiced by Supplier pursuant to
Section 4.2 that is not disputed in writing by Myovant within forty-five (45)
days after receipt of such invoice and, with respect to payments for Product(s),
a determination, in accordance with Section 10.1, that such Product(s) does not
have any Detectable Defects. Myovant shall make all payments for invoices issued
by Supplier in Euros via an Automatic Clearing House payment to Supplier’s
account designated below, if any, or to such other account as Supplier may
specify by written notice to Myovant in accordance with Section 20.2.
[***]
14.2Taxes. Myovant shall pay any applicable taxes, including sales, use, excise,
value-added, service, goods and services, and consumption taxes imposed by
relevant taxing authorities as a result of payments it makes to Supplier
pursuant to this Agreement. All other taxes, including but not limited to income
tax, gross receipts tax


13

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
and foreign withholding tax, applicable to payments Myovant makes to Supplier
pursuant to this Agreement shall be the sole responsibility of Supplier. Each
Party will provide to the other Party any resale exemption, multiple points of
use certificates, treaty certification and other exemption information
reasonably requested by the other Party.
14.3Late Payment. If Myovant does not pay or dispute in writing any invoiced
amount within thirty (30) days of issuance of such invoice, simple interest
shall thereafter accrue on the sum due to Supplier until the date of payment at
the per annum rate of [***] or the maximum rate allowable by Applicable Laws,
whichever is lower.
ARTICLE 15
INTELLECTUAL PROPERTY
15.1Background IP. Except as otherwise set forth explicitly herein, Myovant will
have and retain full and exclusive right, title and ownership interest in and to
the Myovant Background IP. Supplier will have and retain full and exclusive
right, title and ownership interest in and to the Supplier Background IP.
15.2Project Inventions. All discoveries, inventions, improvements, processes,
formulations, methods, data and information generated, developed or derived by
or on behalf of Supplier under this Agreement (i) from Myovant Technology or
Myovant’s Confidential Information, (ii) from any Product or (iii) in the
provision of the Manufacturing services, shall in each case belong to Myovant to
the extent that it is not generally applicable to the business of Supplier and
is unrelated to the manufacture or supply of Products (each, a “Project
Invention”). Supplier hereby assigns to Myovant all of Supplier’s right, title
and interest in, to and under each Project Invention. At Myovant’s request and
expense, Supplier shall cooperate with Myovant in connection with applying for,
prosecuting and enforcing any Intellectual Property Rights that claim or cover
any Project Invention. Notwithstanding the foregoing, Supplier will retain
ownership of any Supplier Technology, subject to the license granted to Myovant
in accordance with Section 3.1.
ARTICLE 16
CONFIDENTIALITY
16.1Nondisclosure and Non-Use. Each Party agrees that, during the Term and for a
period of [***] thereafter, a Party (the “Receiving Party”) receiving
Confidential Information of the other Party (the “Disclosing Party”) will (a)
maintain in confidence such Confidential Information using not less than the
efforts such Receiving Party uses to maintain in confidence its own confidential
or proprietary information of similar kind and value, (b) not disclose such
Confidential Information to any Third Party without the prior written consent of
the Disclosing Party, except for disclosures expressly permitted below, and (c)
not use such Confidential Information for any purpose, except to exercise its
right and perform its obligations under this Agreement (it being understood that
this Section 16.1 will not create or imply any rights or licenses not expressly
granted under this Agreement). Notwithstanding anything to the contrary in the
foregoing, the obligations of confidentiality and non-use with respect to any
trade secret within such Confidential Information will survive for so long as
such Confidential Information remains protected as a trade secret under
Applicable Law.
16.2Exceptions. The obligations in Section 16.1 will not apply with respect to
any portion of the Confidential Information that the Receiving Party can show by
competent evidence:
16.2.1is publicly disclosed by the Disclosing Party, either before or after it
is disclosed to the Receiving Party hereunder;
16.2.2is known to the Receiving Party or any of its Affiliates at the time of
its receipt, and not through a prior disclosure by the Disclosing Party, without
any obligation to keep it confidential or any restriction on its use, prior to
such disclosure by the Disclosing Party;
16.2.3is subsequently disclosed to the Receiving Party or any of its Affiliates
on a non-confidential basis by a Third Party that, to the Receiving Party’s
knowledge. is not bound by a similar duty of confidentiality or restriction on
its use;


14

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
16.2.4is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party or any of its Affiliates, generally known or available,
either before or after it is disclosed to the Receiving Party;
16.2.5is independently discovered or developed by or on behalf of the Receiving
Party or any of its Affiliates without the aid, use of, access to, or
application of any of the Confidential Information belonging to the Disclosing
Party; or
16.2.6is the subject of written permission to disclose provided by the
Disclosing Party.
16.3.Authorized Disclosure.
16.3.1Permitted Disclosure. Notwithstanding the provisions of Section 16.1, the
Receiving Party may disclose Confidential Information belonging to the
Disclosing Party only to the extent such disclosure is reasonably necessary in
the following instances: (a) filing of Regulatory Materials in order to obtain
or maintain Regulatory Approvals; (b) prosecuting or defending litigation; (c)
complying with Applicable Law or regulation or order of any or court or
Government Authority, including responding to a subpoena in a Third Party
litigation; (d) to its Affiliates, sublicensees or prospective sublicensees,
Subcontractors or prospective Subcontractors, payors, consultants, agents, and
advisors on a “need-to-know” basis in order for the Receiving Party to exercise
its rights or fulfill its obligations under this Agreement, each of whom prior
to disclosure must be bound by obligations of confidentiality and restrictions
on use of such Confidential Information that are substantially similar to those
set forth in this Article 16 (but which obligations may be of shorter duration
for Third Parties, but at least five’ (5) years); or (e) to any actual or
potential sources of financing (debt, equity, or otherwise) with respect to the
Receiving Party or its Affiliate(s), including but not limited to bona fide
third party institutional lenders who are or may be engaged to provide debt
financing to the Receiving Party or its Affiliate(s); provided, however, that,
in each of the above situations, the Receiving Party will remain responsible for
any failure by any Person who receives Confidential Information pursuant to
Article 16 to treat such Confidential Information as required under this Article
16.
16.3.2Notice; Confidential Treatment. If and whenever any Confidential
Information is disclosed in accordance with this Section 16.3, such disclosure
will not cause any such information to cease to be Confidential Information
except to the extent that such disclosure results in a public disclosure of such
information (other than by breach of this Agreement). Notwithstanding the
foregoing, if a-Party is required to make a disclosure of the other Party’s
Confidential Information pursuant to Section 16.3.1(a), (b), or (c), then it
will, except where illegal, (a) give reasonable advance notice to the other
Party of such disclosure and use not less than the same efforts to secure
confidential treatment of or a protective (or similar) order for such
Information as it would to protect its own Confidential Information from
disclosure, and (b) only disclose the minimum amount of Confidential Information
reasonably required for the purpose of such disclosure.
16.4Terms of this Agreement. The Parties acknowledge that this Agreement and all
of the respective terms of this Agreement will be treated as Confidential
Information of both Parties. Neither Party nor its Affiliates shall disclose any
terms or conditions of this Agreement to any Third Party without the prior
consent of the other Party, except to a Third Party in connection with (a) a
financing (or proposed financing) or an equity investment (or proposed
investment) in such Party or its Affiliates, including to its shareholders and
prospective shareholders, (b) the entry into any agreement with respect to the
Development, Manufacture, or Commercialization of a Commercial Product, (c) a
merger, consolidation, or similar transaction by such Party or its Affiliates or
(d) the sale of all or substantially all of the assets of such Party or its
Affiliates to which this Agreement relates; provided that (i) all such
disclosures are made in accordance with this Article 16; (ii) such Third Party
executes a non-use and non-disclosure agreement with confidentiality and non-use
obligations similar to those contained in this Agreement and (iii) Myovant may
disclose this Agreement or any of its respective terms to a competitor of
Supplier’s only with Supplier’s written consent, not to be unreasonably withheld
or delayed.
16.5Publicity. Each Party agrees not to issue any press release or other public
statement disclosing other information relating to this Agreement or the
transactions contemplated hereby that contains information not


15

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
previously publicly disclosed without the prior written consent of the other
Party, not to be unreasonably withheld, conditioned, or delayed.
16.6Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that could result to a Party upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 16. In addition to all other remedies, a Party will be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 16.
ARTICLE 17
REPRESENTATIONS AND WARRANTIES
17.1Mutual Representations, Warranties and Covenants. Each Party hereby
represents, warrants and covenants to the other Party that:
17.1.1Corporate Existence. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is incorporated.
17.1.2Corporate Power, Authority and Binding Agreement. As of the Effective
Date, (a) it has the corporate power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder; (b) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder; and
(c) this Agreement has been duly executed and delivered on behalf of such Party,
and constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms.
17.2Further Supplier Representations, Warranties and Covenants. Supplier hereby
represents, warrants and covenants to Myovant that:
17.2.1
(a)Supplier possesses, as of the Effective Date and, with respect to any country
added to the Qualified Territory in accordance with Section 6.3, as of the date
such country is added, all regulatory qualifications, certifications, licenses
and permits necessary to Manufacture Product(s) that may, subject to Myovant
possessing the applicable Regulatory Approval, be lawfully promoted, sold and
used (collectively, “Regulatory Qualifications”) in each country within the
Qualified Territory.
(b)Supplier will maintain such Regulatory Qualifications at all times during the
Term with respect to the Qualified Territory as of the Effective Date.
(c)If and to the extent Supplier obtains, in accordance with Section 6.3,
applicable Regulatory Qualifications for countries or jurisdictions added after
the Effective Date to the Qualified Territory, the Supplier will maintain such
Regulatory Qualifications at all times thereafter during the Term.
(d)Supplier shall allocate such resources as necessary to execute its
obligations under this Agreement, including each Scope of Work.
(e)Supplier shall not, nor permit any of its Affiliates to, sell or otherwise
transfer or dispose of any equipment or tools, if any, or consumables funded by
Myovant, if any, including any transfer of such equipment or tools to another
facility (other than the Facility) of Supplier or its Affiliates, without
Myovant’s prior written consent.
17.2.2All Product(s) supplied pursuant to this Agreement, upon delivery to
Myovant or Myovant’s designee in accordance with Section 9.1:


16

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
(a)will have been Manufactured, tested, released, stored, supplied and otherwise
handled in accordance with all Applicable Laws and GMPs, and the Product(s) NDAs
and the applicable Specifications;
(b)will have been Manufactured in facilities that are in compliance with
Applicable Laws;
(c)will have been Manufactured in accordance with the Quality Agreement and will
conform with the certificates provided pursuant to the Quality Agreement;
(d)shall not be adulterated or misbranded within the meaning of the FFDCA; and
(e)may be introduced into interstate commerce pursuant to the FFDCA;
17.2.3Supplier, its Affiliates and any employee of, contractor of or other
Person retained by Supplier or its Affiliates, in each case directly or
indirectly performing any activities under this Agreement, are not currently,
have never been, and, to the best of Supplier’s knowledge, are not the subject
of a proceeding that could lead to Supplier, any of its Affiliates or any such
employee of Supplier or its Affiliates becoming, as applicable, (i) debarred by
the FDA under 21 U.S.C. § 335a, (ii) excluded, debarred, suspended, or otherwise
ineligible to participate in the Federal health care programs or in Federal
procurement or non-procurement programs or in any similar state program, (iii)
listed on the FDA’s Disqualified and Restricted Lists for clinical
investigators, or (iv) convicted of a criminal offense that falls within the
scope of 42 U.S.C. § 1320a-7(a) or could otherwise lead to be excluded,
debarred, suspended or declared ineligible, but has not yet been excluded,
debarred, suspended, or otherwise declared ineligible, nor has any such Person
to Supplier’s knowledge engaged in conduct that could lead to such exclusion,
debarment, suspension, or ineligibility. Supplier shall not engage, directly or
indirectly, any Person to perform services hereunder if that Person has ever
been, is currently, or, to the best of Supplier’s knowledge, is the subject of a
proceeding that could lead to that Person becoming, as applicable, any of
(i)-(iv) above. If Supplier receives notice of, or otherwise becomes aware of,
the debarment, proposed debarment or such other exclusion, suspension,
restriction or sanction of itself, or any employee of Supplier or an Affiliate
of Supplier that is performing any activities under this Agreement, then
Supplier shall notify Myovant immediately and Myovant shall have the right to
immediately terminate this Agreement.
17.2.4Each employee of, contractor of or other Person retained by Supplier or
its Affiliates, in each case directly or indirectly performing any activities
under this Agreement, has entered into, or will enter into prior to commencing
the Manufacturing and other services under this Agreement, a written agreement
which assigns to Supplier all Project Inventions created by such Supplier
personnel during the course of his or her employment by, or other provision of
services to, Supplier.
17.3.Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
THERE ARE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
WRITTEN OR ORAL, MADE BY SUPPLIER (OR ANY OF ITS AFFILIATES), WITH RESPECT TO
THE PRODUCT(S) OR OTHERWISE, INCLUDING: (A) ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE; (B) ANY IMPLIED WARRANTIES
ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE IN THE TRADE; (C)
ANY WARRANTY OF DESCRIPTION OR OTHERWISE CREATED BY ANY AFFIRMATION OF FACT OR
PROMISE OR SAMPLE OR MODEL; OR (D) NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.
ARTICLE 18
INDEMNIFICATION; NO CONSEQUENTIAL DAMAGES; INSURANCE;
LIMITATION OF LIABILITY
18.1Indemnification by Myovant. Myovant hereby agrees to defend, indemnify, and
hold harmless Supplier and its Affiliates, and each of their respective
directors, officers, employees, agents and representatives


17

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
(each, a “Supplier Indemnitee”) from and against any and all claims, suits,
actions, demands or other proceedings brought by any Third Party (each, a
“Claim”) and all liabilities, expenses, damages, or losses, including reasonable
legal expense and attorneys’ fees but excluding lost profits (collectively,
“Losses”), to which any Supplier Indemnitee may become subject as a result of
any such Claim to the extent such Claim arise or result from: (a) the
Manufacture or Commercialization of the Product(s) or Commercial Product in the
Territory, in each case, by or on behalf of Myovant, its Affiliate, or its
Sublicensee; (b) the breach by Myovant of any warranty, representation,
covenant, or agreement made by Myovant in this Agreement; (c) the negligence,
gross negligence or willful misconduct of Myovant, its Affiliate, or its
Sublicensee, or any officer, director, employee, agent, or representative
thereof; and (d) the failure to comply with Applicable Law by or on behalf of
Myovant in connection with the Product(s) or Commercial Product, or this
Agreement; except, with respect to each of subsections (a) through (d) above, to
the extent such Losses arise directly from the negligence, gross negligence, or
willful misconduct of any Supplier Indemnitee or the breach by Supplier of any
warranty, representation, covenant, or agreement made by Supplier in this
Agreement.
18.2Indemnification by Supplier. Supplier hereby agrees to defend, indemnify,
and hold harmless Myovant and its Affiliates and each of their respective
directors, officers, employees, agents and representatives (each, an “Myovant
Indemnitee”) from and against any and all Losses to which any Myovant Indemnitee
may incur, suffer, or be required to pay as a result of, or arising in
connection with, any Claim to the extent such Claims arise or result directly
from: (a) the breach by Supplier of any warranty, representation, covenant, or
agreement made by Supplier in this Agreement; (b) the negligence, gross
negligence, or willful misconduct of Supplier or its Affiliates or
Subcontractors, or any officer, director, employee, agent or representative
thereof; and (c) the failure to comply with Applicable Law by or on behalf of
Supplier in connection with the Product(s) or this Agreement; except, with
respect to each of subsections (a) through (c) above, to the extent such Losses
result directly from the negligence, gross negligence, or willful misconduct of
any Myovant Indemnitee, or the breach by Myovant of any warranty,
representation, covenant, or agreement made by Myovant in this Agreement.
18.3Indemnification Procedures.
18.3.1Notice. Promptly after a Supplier Indemnitee or a Myovant Indemnitee
(each, an “Indemnitee”) receives notice of a pending or threatened Claim, such
Indemnitee will give written notice of the Claim to the Party from whom the
Indemnitee is entitled to receive indemnification pursuant to Section 18.1 or
Section 18.2, as applicable (the “Indemnifying Party”). However, an Indemnitee’s
delay in providing or failure to provide such notice will not relieve the
Indemnifying Party of its indemnification obligations, except to the extent it
can demonstrate prejudice due to the delay or lack of notice.
18.3.2Defense. Upon receipt of notice under Section 18.3.1 from the Indemnitee,
the Indemnifying Party will have the duty to either compromise or defend, at its
own expense and by counsel (reasonably satisfactory to Indemnitee), such Claim.
The Indemnifying Party will promptly (and in any event not more than twenty (20)
days after receipt of the Indemnitee’s original notice) notify the Indemnitee in
writing that it acknowledges its obligation to indemnify the Indemnitee with
respect to the Claim pursuant to this Article 18 (Indemnification; Insurance)
and of its intention either to compromise or defend such Claim. Once the
Indemnifying Party gives such notice to the Indemnitee, (a) the Indemnifying
Party will have the right to control the defense and settlement of such Claim,
subject to this Section 18.3 and (b) the Indemnifying Party is not liable to the
Indemnitee for the fees of other counsel or any other expenses subsequently
incurred by the Indemnitee in connection with such defense, other than the
Indemnitee’s reasonable expenses of investigation and cooperation. However, the
Indemnitee will have the right to employ separate counsel and to control the
defense of a Claim at its own expense.
18.3.3Cooperation. The Indemnitee will cooperate fully with the Indemnifying
Party and its legal representatives in the investigation and defense of any
Claim. The Indemnifying Party will keep the Indemnitee informed on a reasonable
and timely basis as to the status of such Claim (to the extent the Indemnitee is
not participating in the defense of such Claim) and conduct the defense of such
Claim in a prudent manner.
18.3.4Settlement. If an Indemnifying Party assumes the defense of a Claim, no
compromise or settlement of such Claim may be effected by the Indemnifying Party
without the lndemnitee’s written consent


18

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
(which consent will not be unreasonably withheld, conditioned, or delayed),
unless: (a) there is no finding or admission of any violation of law or any
violation of the rights of any person and no effect on any other claims that may
be made against the Indemnitee; (b) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Party; and (c) the Indemnitee’s rights
under this Agreement are not adversely affected. If the Indemnifying Party fails
to assume defense of a Claim within a reasonable time, the Indemnitee may settle
such Claim on such terms as it deems appropriate with the consent of the
Indemnifying Party (which consent will not be unreasonably withheld,
conditioned, or delayed), and the Indemnifying Party will be obligated to
indemnify the Indemnitee for such settlement as provided in this Article 18.
18.4Insurance. Supplier shall maintain Commercial General Liability insurance
for e.g. corporate property, drug, drug substance, recall and logistics during
the Term, but in no event shall such insurance be in an amount less than [***]
per occurrence/annual aggregate during the Term. In addition, during the term of
Commercialization of any Commercial Product and for a period of at least [***]
thereafter, Supplier shall maintain Product Liability and Professional Liability
insurance in an amount not less than [***] per occurrence and annual aggregate
that covers occurrences during the period in which there is any
Commercialization of Commercial Product and, if such policy is a claims-made
policy, for a period of at least [***] thereafter. Supplier shall provide a
certificate of insurance evidencing such coverage to Myovant upon its written
request. Supplier shall notify Myovant [***] in advance of cancelation of any
such insurance.
18.5No Consequential or Punitive Damages. NEITHER PARTY HERETO WILL BE LIABLE
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR
MULTIPLE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS
HEREUNDER OR FOR ANY LOSS OR INJURY TO THE OTHER PARTY’S PROFITS OR GOODWILL
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. THIS SECTION 18.5 DOES NOT APPLY TO A BREACH OF A
PARTY’S OBLIGATIONS UNDER ARTICLE 16 (CONFIDENTIALITY) OR TO A PARTY’S
OBLIGATIONS PURSUANT TO SECTION 18.1 (INDEMNIFICATION BY MYOVANT) AND 18.2
(INDEMNIFICATION BY SUPPLIER).
18.6Limitation of Liability. Except for violations of law, fraud, willful
misconduct, gross negligence, a breach of its obligations of confidentiality and
non-use, or its indemnity obligations, Supplier’s liability to Myovant under
this Agreement for any and all claims for losses (whether grounded in contract,
tort, indemnity or otherwise) shall not exceed [***] prior to the date such
claim or loss first arose.
ARTICLE 19
TERM AND TERMINATION
19.1Term. This Agreement shall commence on the Effective Date and shall continue
until the [***] of the Effective Date (the “Initial Term”). At the end of the
Initial Term, this Agreement shall continue automatically for additional [***]
periods (each, a “Renewal Term,” and together with the Initial Term, the “Term”)
under the same terms and conditions until terminated in accordance with the
terms hereof or until a Party provides at least [***] written notice of
non-renewal to the other Party prior to expiration of the then-current Initial
Term or Renewal Term, as applicable.
19.2Termination.
19.2.1Termination for Material Breach. Either Party shall be entitled to
terminate this Agreement in the event that the other Party commits a material
breach of this Agreement and such other Party fails to cure such breach within
[***] of receiving a notice of default from the non-defaulting Party, by giving
a notice of termination to such other Party (after expiration of such cure
period, if applicable), with the termination to take effect on the date
specified therein.
19.2.2Termination for Bankruptcy. Either Party may terminate this Agreement by
written notice to the other Party upon occurrence of any of the following
events: (a) a voluntary petition of bankruptcy is filed by the other Party in
any court of competent jurisdiction; (b) an involuntary petition for bankruptcy
of the other


19

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
Party is filed by such Party’s creditors in any court of competent jurisdiction
and is not vacated within [***] after filing; (c) a receiver is appointed or
applied for to manage any part of a Party’s assets related to this Agreement; or
(d) this Agreement is assigned by the other Party for the benefit of its
creditors.
19.3Consequences of Termination.
19.3.1Termination of this Agreement by Myovant for Supplier’s Material Breach or
Bankruptcy. If this Agreement is terminated by Myovant pursuant to Section
19.2.1 (Termination for Material Breach) or Section 19.2.2 (Termination for
Bankruptcy), then Myovant may elect to cancel any Purchase Order(s) without any
liability for amounts due thereunder and will be released from any liability for
any Firm Orders then in effect for Product(s).
19.3.2Termination of this Agreement by Supplier for Myovant’s Material Breach or
Bankruptcy. If this Agreement is terminated by Supplier pursuant to Section
19.2.1 (Termination for Material Breach) prior to a final, binding determination
that Myovant materially breached this Agreement or pursuant to Section 19.2.2
(Termination for Bankruptcy), then Supplier shall continue to supply Product(s)
pursuant to this Agreement until the Technology Transfer Plan is complete or a
Third Party supplier is able to Manufacture and supply Product(s) to Myovant in
sufficient quantity and quality to replace Supplier’s obligations under this
Agreement, whichever occurs first. However, the start of production of such
Products shall be subject to an upfront payment to be made by Myovant including
the cost of any raw materials and intermediates used for the production and the
price of the Products itself.
19.3.3Transition of Manufacturing. Upon the expiration or any termination of the
Agreement, the Parties will discuss in good faith the transition of Manufacture
and supply activities of the Product(s). Upon reasonable request by Myovant,
Supplier may assist so far as reasonably needed in the transition by
participating in the technology transfer activities to Myovant or Myovant’s
third party supplier. Such activities by Supplier shall be limited to
documentation and consulting services and at all times, Myovant shall remain the
owner and assessor of the transfer. Such activities by Supplier will be at
Myovant’s expense unless the MSA is terminated for cause solely attributable to
Supplier.
19.4Survival of Obligations. Termination or expiration of this Agreement shall
not relieve a Party of any obligation to make a payment that was owed prior to
or on the effective date of such termination, including amounts invoiced prior
to such termination or expiration, nor prejudice either Party’s right to obtain
performance of any obligation provided for in this Agreement that expressly
survives termination or expiration. All provisions of this Agreement that, in
accordance with their terms, are intended to have effect after the expiration or
termination of this Agreement shall survive such termination or expiration,
including Sections 3.13.1, 3.2(a), 3.4, 17.2.4, 19.3, this 19.4, and 19.5 and
Articles 1, 6 (solely to the extent necessary to fulfill any obligation to a
Regulatory Authority after termination or expiration), 10, 12, 14, 15, 16 (for
the period specified in Section 16.1), 18 and 20.
19.5Remedies. Except as otherwise expressly provided herein, exercise by a Party
of its rights under this Article 19 shall not limit remedies which may otherwise
be available to a Party in law or equity.
ARTICLE 20
GENERAL PROVISIONS
20.1Force Majeure Event. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by causes beyond the reasonable control of the affected Party,
including embargoes, war, acts of war (whether war be declared or not), acts of
terrorism, sabotage, insurrections, riots, civil commotions, strike, fire,
floods, earthquake, or other acts of God, or acts, omissions or delays in acting
by any governmental authority, and which in each case is not caused by the gross
negligence or intentional misconduct of such Party (each such event or cause, a
“Force Majeure Event”) and the nonperforming Party promptly provides notice of
such prevention to the other Party. Such excusal shall be continued so long as
the condition constituting a Force Majeure Event continues and the nonperforming
Party takes reasonable efforts to mitigate the condition. If a Force Majeure
Event persists for more than ninety (90) days, the Parties will


20

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
discuss in good faith the modification of the Parties’ obligations under this
Agreement in order to mitigate the delays caused by such Force Majeure Event.
20.2Notices. Any notice, request, or other communication permitted or required
under this Agreement will be in writing, will refer specifically to this
Agreement and will be hand delivered or sent by a recognized overnight delivery
service, expenses prepaid, or by facsimile (with transmission confirmed), to the
following addresses or to such other addresses as a Party may designate by
written notice in accordance with this Section 20.2:
If to Supplier:
Excella GmbH & Co KG
Nürnberger Str. 12
90537 Feucht
Germany
If to Myovant:
Myovant Sciences GmbH
Viaduktstrasse 8
4051 Basel
Switzerland
Copy to:
Myovant Sciences, Inc.
2000 Sierra Point Parkway
9th Floor
Brisbane, CA 94005
Attention: General Counsel
20.3Dispute Resolution.
20.3.1Exclusive Dispute Resolution Mechanism. The Parties agree that the
procedures set forth in this Section 20.3 will be the exclusive mechanism for
resolving disputes, actions, claims, controversies, suits, or proceedings
between the Parties arising in whole or in part out of, related to, based upon
or in connection with this Agreement, the Quality Agreement or the subject
matter of either (each, a “Dispute”, and collectively, the “Disputes”).
20.3.2Resolution by Executive Officers. Except as otherwise provided in this
Section 20.3.2, in the event of any Dispute that is not resolved, the Parties
will first attempt in good faith to resolve such Dispute by negotiation and
consultation between themselves on an informal basis for a period of ten (10)
Business Days after receipt of written notice of such Dispute by a Party. If
such Dispute is not resolved by the Parties’ informal discussions within such
ten (10) Business Day period, either Party may, by written notice to the other
Party, refer the Dispute to the senior executive officer (or his or her
delegate) (each, an “Executive Officer”) of the other Party for attempted
resolution by good faith negotiation within ten (10) Business Days after such
notice is received. Each Party may, in its sole discretion, seek resolution of
any and all Disputes that are not resolved under this Section 20.3.2 in
accordance with Section 20.3.3.
20.3.3Arbitration. If the Parties are unable resolve a given Dispute pursuant to
Section 20.3.2 within ten (10) Business Days of referring such dispute to the
Executive Officers, either Party may have the given Dispute settled by binding
arbitration in the manner described below:
(a)Arbitration Request. If a Party intends to begin an arbitration to resolve a
dispute arising under this Agreement, such Party shall provide written notice
(the “Arbitration Request”) to the


21

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
other Party of such intention and the issues for resolution. From the date of
the Arbitration Request and until such time as the dispute has become finally
settled, the running of the time periods as to which a Party must cure a breach
of this Agreement becomes suspended as to the subject matter of the dispute.
(b)Additional Issues. Within ten (10) days after the receipt of the Arbitration
Request, the other Party may, by written notice, add additional issues for
resolution.
(c)Arbitration Procedure. Except as expressly provided herein, the sole
mechanism for resolution of any claim, dispute or controversy arising out of or
in connection with or relating to this Agreement or the breach or alleged breach
thereof shall be arbitration by the International Chamber of Commerce (“ICC”) in
New York, USA, or in such other venue as the Parties agree, under New York law
except as provided herein. All proceedings shall be held in English and a
transcribed record prepared in English. The Parties shall choose, by mutual
agreement, one arbitrator within thirty (30) days of receipt of notice of the
intent to arbitrate. If no arbitrator is appointed within the times herein
provided or any extension of time that is mutually agreed on, the ICC shall make
such appointment within thirty (30) days of such failure. The award rendered by
the arbitrator shall not include costs of arbitration, attorneys’ fees or costs
for expert and other witnesses. Within forty-five (45) days of initiation of
arbitration, the Parties shall reach agreement upon and thereafter follow
procedures directed at assuring that the arbitration will be concluded and the
award rendered within no more than six (6) months from selection of the
arbitrator. Failing such agreement, the ICC will design and the Parties will
follow procedures directed at meeting such a time schedule. The arbitrator (i)
shall not have any power or authority to add to, alter, amend or modify the
terms of this Agreement but shall specify rules sufficient to allow reasonable
discovery by the Parties; (ii) shall establish and enforce appropriate rules to
ensure that the proceedings, including the decision, be kept confidential and
that all Confidential Information of the Parties be kept confidential and be
used for no purpose other than the arbitration; (iii) shall have the power to
enforce specifically this Agreement and the terms and conditions hereof in
addition to any other remedies at law or in equity; and (iv) shall issue all
decisions in writing. Nothing in this Agreement shall be deemed as preventing
either Party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
the dispute as necessary to protect either Party’s name, proprietary
information, trade secrets, know-how or any other proprietary right or otherwise
to avoid irreparable harm. If the issues in dispute involve scientific or
technical matters, any arbitrator chosen hereunder shall have educational
training and/or experience sufficient to demonstrate a reasonable level of
knowledge in the field of biotechnology. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
20.4Audits.
20.4.1Facility Audits. In addition, in accordance with the Quality Agreement,
Myovant shall have the right, upon at least [***] notice to Supplier, and such
date to be reasonably agreed upon by the Parties, either by itself or through
independent outside auditors or consultants, not more than once per Calendar
Year during the Term of this Agreement, unless reasonable cause is shown, to
inspect and audit, at its sole expense and during normal business hours and in a
manner that does not interfere unreasonably with operations, any areas in the
Facility or any other Manufacturing facilities in which any portion of the
Manufacturing, packaging or other activities with respect to any Product(s) is
performed, including any Regulatory Materials and other information reasonably
related to the subject matter set forth herein located at the Facility or such
Manufacturing facility. The information obtained during the course of such audit
shall be considered Confidential Information and subject to Article 16.
20.5Relationship of the Parties. It is expressly agreed that Supplier, on the
one hand, and Myovant, on the other hand, will be independent contractors and
that the relationship between the two Parties will not constitute a partnership,
joint venture or agency. Neither Supplier nor Myovant will have the authority to
make any statements, representations or commitments of any kind, or to take any
action which will be binding on the other, without the prior written consent of
the other Party to do so. All persons employed by a Party will be employees of
that Party and not of the other Party and all expenses and obligations incurred
by reason of such employment will be for the account and expense of such Party.


22

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
20.6Designation of Affiliates. Each Party may discharge any obligations and
exercise any rights hereunder through delegation of its obligations or rights to
any of its Affiliates. Each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and will cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement will be a breach by such Party, and the other
Party may proceed directly against such Party without any obligation to first
proceed against such Party’s Affiliate.
20.7Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective heirs, successors and permitted assigns.
Neither Party may assign or transfer this Agreement or any rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, delayed or conditioned; provided, however,
that each Party may, without the other Party’s prior written consent: (a) assign
its rights and obligations under this Agreement to its Affiliate or, in the case
of Myovant, to its licensee, provided that any assignment by Supplier to an
Affiliate must occur in connection with the sale or other transfer to such
Affiliate of all or substantially all of the assets of the business to which
this Agreement relates; and (b) assign this Agreement to its successor in
connection with the sale or other transfer of all or substantially all of the
assets of the business to which this Agreement relates (whether such transaction
occurs by way of a sale of assets, merger, consolidation or similar
transaction). Any successor or assignee of rights or obligations permitted
hereunder will, in writing to the other Party, expressly assume performance of
such rights or obligations. Any permitted assignment will be binding on the
successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 20.7 will be null, void
and of no legal effect. Notwithstanding anything to the contrary in this
Agreement or the Quality Agreement, this Agreement may only be assigned to an
assignee to whom the Quality Agreement is assigned at the same time, and the
Quality Agreement may only be assigned to an assignee to whom this Agreement is
assigned at the same time. For clarity, any assignment by Supplier under this
Section 20.7 shall not result in any change to the requirement that Supplier
(including its assignee) shall Manufacture the Product(s) only at the Facility
in accordance with Section 5.1.
20.8Severability. If any one or more of the provisions of this Agreement is held
to be invalid or unenforceable by any court of competent jurisdiction from which
no appeal can be or is taken, the provision will be considered severed from this
Agreement and will not serve to invalidate any remaining provisions hereof. The
Parties will make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.
20.9Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver will be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party will not be deemed a waiver
of any other right hereunder or of any other breach or failure by such other
Party whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
Applicable Law or otherwise available except as expressly set forth herein.
20.10Construction; Rules of Construction. Interpretation of this Agreement will
be governed by the following rules of construction: (a) words in the singular
will be held to include the plural and vice versa, and words of one gender will
be held to include the other gender as the context requires; (b) references to
the terms “Section”, “Exhibit”, or “Schedule” are to a Section, Exhibit, or
Schedule of this Agreement unless otherwise specified; (c) the terms “hereof’,
“hereby”, “hereto”, and derivative or similar words refer to this entire
Agreement; (d) references to “€” or “Euros” will mean the currency of the
Eurozone; (e) the word “including” and words of similar import when used in this
Agreement will mean “including without limitation,” unless otherwise specified;
(f) the word “or” will not be exclusive; (g) references to “written” or “in
writing” include in electronic form; (h) the titles and headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement; (i) each of the Parties has
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or burdening either Party by virtue of the authorship
of any of the provisions in this Agreement or any interim drafts of this
Agreement; (j) the word “shall” will be construed to have the same meaning and
effect as the word “will”; (k) references to “days” will


23

--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
mean calendar days, unless otherwise specified; and (l) a reference to any
Person includes such Person’s successors and permitted assigns.
20.11Further Assurance. Each Party will duly execute and deliver, or cause to be
duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof.
20.12Governing Law. This Agreement was prepared in the English language, which
language will govern the interpretation of, and any dispute regarding, the terms
of this Agreement. This Agreement and all disputes arising out of or related to
this Agreement or any breach hereof will be governed by and construed under the
laws of the State of New York, without giving effect to any choice of law
principles that would require the application of the laws of a different state
and excluding the United Nations Convention on Contracts for the International
Sale of Goods.
20.13Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof.
There are no covenants, promises, agreements, warranties, representations,
conditions, or understandings, either oral or written, between the Parties other
than as are set forth herein and therein. No subsequent alteration, amendment,
change, or addition to this Agreement will be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party except as
otherwise expressly provided in Section 6.3. In the event of any inconsistency
between the body of this Agreement and the Exhibits or Schedules to this
Agreement or any subsequent agreements ancillary to this Agreement, unless
otherwise expressly stated to the contrary in such Exhibit, Schedule or
subsequent ancillary agreement, the terms contained in this Agreement will
control.
20.14Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. This Agreement may be executed by
facsimile, .pdf or other electronically transmitted signatures and such
signatures will be deemed to bind each Party hereto as if they were the original
signatures.
[Signature Page Follows]






24


--------------------------------------------------------------------------------

[Myovant 28 March 2019]
CONFIDENTIAL
THIS MANUFACTURING & SERVICES AGREEMENT IS EXECUTED by the authorized
representatives of the Parties as of the Effective Date.

MYOVANT SCIENCES GMBHEXCELLA GMBH & CO. KG

Signature:/s/ Sascha BucherSignature:/s/ Pablo Magnani

Name:Sascha BucherName:/s/ Pablo Magnani

Title:head of transactionsTitle:VP Manufacturing & Sales API

Date:4/8/2019Date:April/ 4th/ 2019



EXCELLA GMBH & C S KG

Signature:/s/ Jürgen Bank

Name: Jürgen Bank

Title:General Manager

Date:April 4, 2019






